Case: 5:17-cr-00069-DCR-HAI Doc #: 342 Filed: 06/15/21 Page: 1 of 1 - Page ID#: 3544




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY                             15
                                 CENTRAL DIVISION


ANSAR MCIVER,                               )
                                            )
                      Movant,               )         Civil No. 5: 17-cr-00069-DCR-HAI
                                            )
       V.                                   )
                                            )
UNITED STATES OF AMERICA,                   )         NOTICE OF APPEAL
                                            )
                      Respondent.           )



       COMES Petitioner, ANSAR MCIVER, appearing pro se, and timely gives notice of his

intention to appeal the June 2, 2021 Memorandum Order and Order entered by Judge Danny C.

Reeves [Doc. 338 & 339] denying Howard's Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody.



                                                      Respectfully submitted,



                                                  ()b?Z<Jtb7 1?1c
                                                      ANSAR MCIVER
                                                                           /veJJ
                                                      REG. NO. 12235-032
                                                      FCI COLEMAN MEDIUM
                                                      FEDERAL CORR. INSTITUTION
                                                      P.O. BOX 1032
                                                      COLEMAN, FL 33521
                                                      Appearing Pro Se
